DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 10/06/2021. Claims 1-19 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al Patent Application No. :( US 2010/0120371 A1) hereinafter referred as Sato.
For claim 19. Sato discloses a measurement-related information display method of simulating a plurality of base transceiver stations each including base transceiver stations compliant with a first communication standard and a second communication standard and displaying measurement-related information relating to measurement of a communication terminal, the method comprising:
 a receiving step of receiving a setting of a combination of the base transceiver station compliant with the first communication standard and the base transceiver - 144 -station compliant with the second communication standard (paragraph  [0025], lines 1-8); and 
(20 and 21 fig. 1)(fig 3)(paragraphs [0022] and  [0027], lines 7-13), a form which includes a first cell icon indicating being compliant with the first communication standard and a second cell icon indicating being compliant with the second communication standard within a connection status display area with a predetermined size (see fig. 3), a first form indicating an information of base transceiver stations compliant with each of the first communication standard in association with the first cell icon (paragraphs [0064]-[0066], lines 1-5) and a second form indicating an information of base transceiver stations compliant with the second communication standard in association with the second cell icon (paragraphs [0071]-[0074], lines 1-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1, 9-10 and 16-18 are rejected under 35 U.S.C. 103 as being un-patentable Sato et al Patent Application No. :( US 2010/0120371 A1) hereinafter referred as Sato, in view of Takahashi et al   US Patent  Application No.:( US 2014/0128003 A1) hereinafter referred as Takahashi. 
For claim 1, Sato teaches a measurement device that simulates a plurality of base transceiver stations so as to test a communication terminal, 
wherein the plurality of base transceiver stations include two base transceiver stations compliant with a first communication standard and at least one base transceiver station compliant with a second communication standard, wherein the measurement device comprises: 
a transmitting/receiving unit that transmits and receives a signal of the first communication standard between the base transceiver station compliant with the first communication standard and the communication terminal (paragraph  [0025], lines 1-8) and that transmits and receives a signal of the second communication standard between the base transceiver station compliant with the second communication standard and the communication terminal (20 and 21 fig. 1)(fig 3)(paragraphs [0022] and  [0027], lines 7-13); 
a display unit that displays measurement-related information relating to measurement of the communication terminal (paragraphs [0049]); and 
display control means for causing the display unit to - 130 -display the measurement-related information relating to the measurement of the communication terminal based on a signal transmitted to and received from the communication terminal during the simulative communication operation(paragraph [0063], lines 1-4), and wherein the display control means displays a first cell icon indicating being compliant with the first communication standard, a second cell icon indicating being compliant with the second communication standard (see fig. 3), a first form indicating an information of base transceiver stations compliant with the first (paragraphs [0064]-[0066], lines 1-5), and a second form indicating an information of base transceiver stations compliant with the second communication standard in association with the second cell icon (paragraphs [0071]-[0074], lines 1-5). However, Sato disclose all the subject matter of the claimed invention with the exemption of the pseudo base transceiver station control unit that controls the transmitting/receiving unit such that the transmitting/receiving unit performs a simulative communication operation for simulating communication between the communication terminal and the plurality of base transceiver stations as recited in claim 1.
Takahashi from the same or analogous art teaches the pseudo base transceiver station control unit that controls the transmitting/receiving unit such that the transmitting/receiving unit performs a simulative communication operation for simulating communication between the communication terminal and the plurality of base transceiver stations (paragraph [0015], [0017], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the pseudo base transceiver station control unit that controls the transmitting/receiving unit such that the transmitting/receiving unit performs a simulative communication operation for simulating communication between the communication terminal and the plurality of base transceiver stations as taught by Takahashi into the mobile terminal tester of Sato.   
The pseudo base transceiver station control unit that controls the transmitting/receiving unit such that the transmitting/receiving unit performs a simulative communication operation for simulating communication between the communication terminal and the plurality of base transceiver stations can be modify/implemented by combining the pseudo base transceiver station control unit that controls the transmitting/receiving unit such that the transmitting/receiving unit performs a simulative communication operation for simulating communication between the communication terminal and the plurality of base transceiver stations with the device. This process is implemented as a hardware solution or as firmware solutions of Takahashi into the mobile terminal tester of Sato. As disclosed in Takahashi, the motivation for the combination would be to use the pseudo base station that will help the system to control the receiving and transmitting the communication operation becoming the method/device more efficient and reliable for a better performance in the communication.
(paragraph [0011] and [0031], lines 1-5).
For claim 10, Sato teaches a communication terminal measurement system that simulates a plurality of base transceiver stations so as to test a communication terminal, 
wherein the plurality of base transceiver stations include a base transceiver station compliant with a first communication standard and a base transceiver station compliant with a second communication standard, 
wherein the communication terminal measurement system comprises:
 a measurement device that is compliant with the first communication standard and includes a first transmitting/receiving unit which transmits and receives a signal of the first communication standard between the base - 135 -transceiver station compliant with the first communication standard and the communication terminal;
 a measurement device that is compliant with the second communication standard and includes a second transmitting/receiving unit which transmits (paragraph [0025], lines 1-8) and receives a signal of the second communication standard between the base transceiver station compliant with the second communication standard and the communication terminal (20 and 21 fig. 1) (fig 3) (paragraphs [0022] and [0027], lines 7-13); 
a display unit that displays measurement-related information relating to measurement of the communication terminal (paragraphs [0049]), and display control means for causing the display unit to display the measurement-related information relating to the measurement of the communication terminal based on a signal transmitted to and received from the communication terminal during the simulative communication operation (paragraph [0063], lines 1-4); and wherein the display control means displays a first cell icon indicating being compliant with the first communication standard, a second cell icon indicating being compliant with - 136 -the second communication standard (see fig. 3), a first form indicating an information of base transceiver stations compliant with the first communication standard in association with the first cell icon (paragraphs [0064]-[0066], lines 1-5), and a second form indicating an information of base transceiver stations corresponding to the second communication standard in association with the second cell icon (paragraphs [0071]-[0074], lines 1-5). However, Sato disclose all the subject matter of the claimed invention with the exemption of the control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such 10.
Takahashi from the same or analogous art teaches the control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such that the transmitting/receiving units each perform a simulative communication operation for simulating communication between the communication terminal and a plurality of base transceiver stations (paragraph [0015], [0017], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such that the transmitting/receiving units each perform a simulative communication operation for simulating communication between the communication terminal and a plurality of base transceiver stations as taught by Takahashi  into the mobile terminal tester  of Sato.   
The control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such that the transmitting/receiving units each perform a simulative communication operation for simulating communication between the communication terminal and a plurality of base transceiver stations can be modify/implemented by combining the control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such that the transmitting/receiving units each perform a simulative communication operation for simulating communication between the communication terminal and a plurality of base transceiver stations with the device. This process is implemented as a hardware solution or as firmware solutions of Takahashi into the mobile terminal tester of Sato. As disclosed in Takahashi, the motivation for the combination would be to use the pseudo base station that will help the system to control the receiving and transmitting the communication operation becoming the method/device more efficient and reliable for a better performance in the communication.
For claim 16, Sato teaches the communication terminal measurement system, wherein the first communication standard is any one of NR or LTE, and the second communication standard is the other one of NR or LTE (paragraph [0011] and [0031], lines 1-5).
For claim 17, Sato  teaches a measurement device used in a communication terminal measurement system, wherein the communication terminal measurement system that simulates a plurality of base transceiver stations so as to test a communication terminal, wherein the plurality 
 a measurement device that is compliant with the first communication standard and includes a first transmitting/receiving unit which transmits and receives a signal of the first communication standard between the base transceiver station compliant with the first communication standard and the communication terminal (paragraph  [0025], lines 1-8);
 a measurement device that is compliant with the second communication standard and includes a second transmitting/receiving unit which transmits and receives a signal of the second communication standard between the base transceiver station compliant with the second communication standard and the communication terminal (20 and 21 fig. 1)(fig 3)(paragraphs [0022] and  [0027], lines 7-13); 
 a display unit that displays measurement-related information relating to measurement of the communication terminal (paragraphs [0049]), and
 display control means for causing the display unit to display the measurement-related information relating to the measurement of the communication terminal based on a signal transmitted to and received from the communication terminal during the simulative communication operation (paragraph [0063], lines 1-4); and
wherein the display control means displays a first cell icon indicating being compliant with the first communication standard, a second cell icon indicating being compliant with the second communication standard (see fig. 3), a first form indicating an information of base transceiver stations compliant with the first communication standard in association with the first cell icon (paragraphs [0064]-[0066], lines 1-5), and a second form indicating an information of base transceiver stations corresponding to the second communication standard in association with the second cell icon (paragraphs [0071]-[0074], lines 1-5),
wherein the measurement device is compliant with the first communication standard or the second communication standard.  However, Sato disclose all the subject matter of the claimed invention with the exemption of the control device that has a control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such that the transmitting/receiving units each perform a - 141 -simulative communication operation for simulating communication between the communication terminal and the a plurality of base transceiver stations as recited in claim 17.
Takahashi from the same or analogous art teaches the control device that a control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such that the transmitting/receiving units each perform a - 141 -simulative communication operation for simulating communication between the communication terminal and the a plurality of base transceiver stations (paragraph [0015], [0017], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the control device that has a  control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such that the transmitting/receiving units each perform a - 141 -simulative communication operation for simulating communication between the communication terminal and the a plurality of base transceiver stations as taught by Takahashi  into the mobile terminal tester  of Sato.   
The control device that has a control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such that the transmitting/receiving units each perform a - 141 -simulative communication operation for simulating communication between the communication terminal and the a plurality of base transceiver stations can be modify/implemented by combining the control device that has a control device that has a pseudo base transceiver station control unit that controls the first and second transmitting/receiving units such that the transmitting/receiving units each perform a - 141 -simulative communication operation for simulating communication between the communication terminal and the a plurality of base transceiver stations with the device. This process is implemented as a hardware solution or as firmware solutions of Takahashi into the mobile terminal tester of Sato. As disclosed in Takahashi, the motivation for the combination would be to use the pseudo base station that will help the system to control the receiving and transmitting the communication operation becoming the method/device more efficient and reliable for a better performance in the communication.
For claim 18, Sato teaches a measurement device that simulates a plurality of base transceiver stations so as to test a communication terminal, 
wherein the plurality of base transceiver stations include a base transceiver station compliant with a first communication standard and a base transceiver station compliant with a second communication standard, 
wherein the measurement device includes a transmitting/receiving unit that transmits and receives a signal of the first communication standard between the base transceiver station (paragraph  [0025], lines 1-8) and that transmits and receives a signal of the second communication standard between the base transceiver station compliant with the second communication standard and the communication terminal (20 and 21 fig. 1)(fig 3)(paragraphs [0022] and  [0027], lines 7-13), 
wherein the display unit displays measurement-related information relating to measurement of the communication terminal (paragraphs [0049]), and 
- 143 -wherein the display control means causes a display unit to display measurement-related information on measurement of the communication terminal based on a signal transmitted to and received from the communication terminals during the simulative communication operation (paragraph [0063], lines 1-4) and to further display a first cell icon indicating being compliant with the first communication standard and a second cell icon indicating being compliant with the second communication standard (see fig. 3), a first form indicating an information of base transceiver stations compliant with the first communication standard in association with the first cell icon(paragraphs [0064]-[0066], lines 1-5), and a second form indicating an information of base transceiver stations compliant with the second communication standard are arranged in association with the second cell icon (paragraphs [0071]-[0074], lines 1-5). However, Sato disclose all the subject matter of the claimed invention with the exemption of the  measurement device is controlled by a control device including a pseudo base transceiver station control unit, a display unit, and a display control means, wherein the pseudo base transceiver station control unit controls the transmitting/receiving unit such that the transmitting/receiving unit performs a simulative communication operation for simulating communication between the communication terminal and the plurality of base transceiver stations as recited in claim 18.
Takahashi  from the same or analogous art teaches the measurement device is controlled by a control device including a pseudo base transceiver station control unit, a display unit, and a display control means, wherein the pseudo base transceiver station control unit controls the transmitting/receiving unit such that the transmitting/receiving unit performs a simulative communication operation for simulating communication between the communication terminal and the plurality of base transceiver stations (paragraph [0015],  [0017], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the measurement device is controlled by a control device including a pseudo base transceiver station control unit, a display unit, and a display control means, wherein the pseudo base transceiver station control unit controls the transmitting/receiving unit such that the transmitting/receiving unit  Takahashi  into the mobile terminal tester  of Sato.   
The measurement device is controlled by a control device including a pseudo base transceiver station control unit, a display unit, and a display control means, wherein the pseudo base transceiver station control unit controls the transmitting/receiving unit such that the transmitting/receiving unit performs a simulative communication operation for simulating communication between the communication terminal and the plurality of base transceiver stations can be modify/implemented by combining the measurement device is controlled by a control device including a pseudo base transceiver station control unit, a display unit, and a display control means, wherein the pseudo base transceiver station control unit controls the transmitting/receiving unit such that the transmitting/receiving unit performs a simulative communication operation for simulating communication between the communication terminal and the plurality of base transceiver stations with the device. This process is implemented as a hardware solution or as firmware solutions of Takahashi into the mobile terminal tester of Sato. As disclosed in Takahashi, the motivation for the combination would be to use the pseudo base station that will help the system to control the receiving and transmitting the communication operation becoming the method/device more efficient and reliable for a better performance in the communication.
Allowable Subject Matter 
Claims 2-8 and 11-15 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/17/2007, with respect to claims 1 and 10 have been fully considered but they are not persuasive. 
Applicant asserts that Sato does not teach in claims 1, 9, 10 and 16-18, "shows icons indicating communication". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Smith et al teaches "shows icons indicating communication". Sato teaches the  display device having a screen for displaying icons each indicating the terminal and the base transceiver station simulator, an 
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642